Citation Nr: 0116495	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1954 to September 
1958 and from December 1960 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the RO.  A 
personal hearing at the RO was held in March 2000.  


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
bilateral defective hearing, rated 50 percent disabling, 
status post dislocation repair of the right shoulder with 
loss of motion, traumatic arthritis and positive impingement 
sign, rated 40 percent disabling, and schizophrenic reaction 
and residuals of heat burns to the face, neck, and upper 
extremities, each rated noncompensably disabling.  The 
combined rating is 70 percent.  

2.  The veteran has a high school equivalency diploma and has 
occupational experience as trucker; he last reportedly worked 
in September 1991.  

3.  The veteran's service-connected disabilities preclude him 
from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection is in effect for bilateral defective 
hearing, rated 50 percent disabling, status post surgical 
repair of the right shoulder for recurrent dislocation with 
mild loss of motion and traumatic arthritis, rated 40 percent 
disabling, and schizophrenic reaction and residuals of heat 
burns to the face, neck, and upper extremities, each rated 
noncompensably disabling.  The combined rating is 70 percent.  

A letter from B. J. Jones, M.D., dated in July 1999, noted 
that the veteran had suffered a heart attack in August 1992 
and subsequently underwent "PTCA."  Stress testing in 
August 1998 revealed inferolateral and apical scar with an 
ejection fraction of 48 percent.  When seen in March 1999, 
the veteran was doing reasonably well.  He has a history of 
chronic hypertension and hypercholesterolemia.  

A letter from S. J. Chewning, M.D., dated in September 1999 
noted that the veteran was under the care of the Miller 
Orthopaedic Clinic for back problems since February 1992.  
The veteran underwent major spinal reconstruction surgery 
including fusion in May 1992.  Dr. Chewning opined that the 
veteran was totally disabled because of his back disorder.  

VA medical records associated with the claims file in 
September 1999 show treatment for various maladies, including 
right shoulder problems from 1998 to 1999.  A progress note 
in February 1999 noted that x-ray studies of the veteran's 
right shoulder showed early degenerative joint disease in the 
glenohumeral joint.  At that time, the veteran reported that 
he had not been able to move his shoulder in a normal manner 
since undergoing a Putti-Platt surgical procedure many years 
earlier.  On examination, active abduction was possible to 60 
degrees, with passive motion to 90 degrees.  Active forward 
flexion was possible to 80 degrees, with passive flexion to 
about 120 degrees.  The examiner noted that the veteran had 
pain with any manipulation.  The assessment was early 
glenohumeral degenerative joint disease and 42 years status 
post Putti-Platt procedure of the right shoulder.  

On VA examination in September 1999, the examiner noted that 
the veteran was right handed.  On examination, there was some 
right deltoid atrophy.  Active range of motion was from 85 
degrees of abduction with abnormal glenohumeral rhythm past 
50 degrees of abduction.  External rotation was to 15 
degrees.  The veteran could internally rotate to his right 
hip pocket and forward flexion was to 85 degrees.  Passive 
abduction was to 90 degrees and he had 160 degrees of 
elevation.  The veteran had 20 degrees of external rotation 
with internal rotation to S1.  Rotator cuff strength for 
supraspinatus and external and internal rotators was 4/5.  He 
had positive impingement sign in all three positions and 
positive cross-chest adduction sign.  There was tenderness to 
palpation at the acromioclavicular joint.  The impression was 
marked degenerative changes in the right shoulder with 
evidence of impingement and possible rotator cuff tear.  

By rating action in October 1999, the RO assigned an 
increased rating to 40 percent for the veteran's service-
connected right shoulder disability, effective from November 
1998.  

Copies of treatment records from Dr. Chewning, received in 
November 1999 show treatment primarily for neck problems in 
1997 and 1998.  

At a personal hearing at the RO in March 2000, the veteran 
testified that he had difficulty using his right upper 
extremity because of his right shoulder disability.  The 
veteran reported that his right shoulder problems limited his 
physical activities, including operating tractor-trailers 
which was his only means of employment.  The veteran 
testified that he had only a GED and had no other training.  
The veteran testified that he could no longer operate a 
tractor-trailer because of his hearing impairment and right 
shoulder disability.  He also testified that the medications 
he took for his right shoulder disability made him drowsy and 
made driving hazardous.  

A copy of a private audiological report was received in March 
2000.  The report indicated that the examination was 
conducted in March 2000.  No explanation or analysis of the 
audiological findings was reported.  A chart of the 
audiological findings showed pure tone thresholds, in 
decibels, for the four frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
95
100
110
LEFT
20
90
110
110

Copies of VA medical records associated with the claims file 
in July 2000, including some duplicates, show treatment for 
various problems from 1999 to 2000.  

Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice- connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of 38 C.F.R. 
§ 4.16 of the rating schedule are present.  Furthermore:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially-gainful occupation 
as a result of service-connected 
disabilities: provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: 
(1)disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable; (2) disabilities 
resulting from common etiology or a 
single accident; (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as 
a prisoner of war.  

38 C.F.R. § 4.16 (2000).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held as follows:  

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  The Board's task was 
to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with an 80 [percent] 
combined disability rating.  See 38 
C.F.R. § 4.16(a) (1992).  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1995).  

In the instant case, there is medical and testimonial 
evidence of record showing that the veteran has physically 
disabling conditions for which service connection has not 
been granted.  However, these have not been taken into 
account by the Board in evaluating the veteran's entitlement 
to individual unemployability benefits.  

The evidentiary record shows that the veteran has worked 
primarily as a tractor trailer operator for most of his life.  
He has a high school equivalency diploma and no additional 
educational background or training.  For all practical 
purposes, his employment opportunities would be limited to 
those of labor intensive types of work.  His service-
connected disabilities include bilateral defective hearing 
and a right shoulder disability, both of which would 
negatively impact on essentially all forms of labor intensive 
employment.  His severe hearing loss would significantly 
interfere with his ability to communicate with others and 
could be potentially hazardous when driving.  Likewise, his 
right shoulder disability is markedly impaired and 
essentially limits his ability to engage in nearly all forms 
of manual labor.  At the personal hearing in March 2000, the 
veteran testified that he could no longer perform the 
physical requirements of his job as a truck driver.  The 
medical evidence of record indicates that veteran is right 
handed and suggests that his physical activities are severely 
limited by his right shoulder disability.  Thus, any 
activities requiring dexterity and strength in the right arm, 
such as connecting/disconnecting trailers to the cabs and 
shifting gears, would be significantly impaired.  
Accordingly, the Board finds that the veteran's service-
connected disabilities, standing alone, are sufficiently 
disabling so as to prevent him from securing and following a 
substantially gainful occupation.  


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to VA laws 
regarding the payment of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

